

115 HR 3365 IH: Stop Waste in Government Contracting Act of 2017
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3365IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 41, United States Code, to require executive agencies to use competitive procedures
			 for procurement contracts valued at an amount equal to or greater than
			 $10,000,000, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Waste in Government Contracting Act of 2017. 2.Competitive procedures for procurement contracts equal to or greater than $10,000,000 (a)In generalSection 3301 of title 41, United States Code, is amended by adding at the end the following new subsection:
				
 (d)Procurement contracts equal To or greater than $10,000,000Notwithstanding any other provision of law, except as provided in section 3304(a)(6), an executive agency, in conducting a procurement for property or services valued at an amount equal to or greater than $10,000,000, shall use competitive procedures, in accordance with the requirements of this section..
 (b)ApplicabilitySubsection (d) of section 3301 of title 41, United States Code, as added by subsection (a), shall apply with respect to solicitations issued on or after the date that is 90 days after the date of the enactment of this Act.
			3.Report on Federal Procurement Data System
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the General Services Administration shall submit to the Committee on Oversight and Government Reform of the House of Representatives a report—
 (1)on updating the Federal Procurement Data System and data stored on such system during the preceding 10-year period;
 (2)that identifies any issues of each executive agency relating to the use of the Federal Procurement Data System that may have affected the reliability of the data stored on such system;
 (3)that details, to the extent practicable, which data is potentially unreliable; and (4)that includes recommendations for improving the Federal Procurement Data System.
 (b)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code. 